UNITED STATES Securities and Exchange Commission Washington, D.C. 20549 Form10-KSB/A þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-91436 ECOLOGY COATINGS, INC. (Name of small business issuer in its charter) Nevada 26-0014658 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2701 Cambridge Court, Suite 100, Auburn Hills, MI48326 (Address of principal executive offices) (Zip Code) (248)370-9900 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None. Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value OTCBB (Title of class) (Name of exchange on which registered) Check whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. Yes o No þ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB. þ 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ State issuer’s revenues for its most recent fiscal year: As of November 21, 2008, approximately 12,940,684 shares of the Company’s common stock, par value $0.001 per share, were held by non-affiliates, which had a market value of approximately $12,940,684 based on available OTCBB quote of the average between the bid and ask price of $1.00 per share. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The number of shares of common stock of the registrant outstanding as of November21, 2008 was 32,233,600. Documents Incorporated by Reference: None. Transitional Small Business Disclosure Format (check one): Yes o No þ 2 EXPLANATORY NOTE In connection with ourannual report on Form 10-KSB for theyearendedSeptember 30, 2008,we arefiling this Amendment No.2 to include the following information: 1. We have amended our discussionin Item8A Controls and Procedures to clarify that we discovered that we failed to disclose the impact on earnings per common share of preferred stock dividends and the beneficial conversion feature associated with the issuance of our convertible preferred shares and, thus, we believeourinternal control over financial reporting was ineffective during the period covered by this report. 2. We have amended our Consolidated Statement of Operations for the year endedSeptember 30, 2008 to include preferred stock dividends and the beneficial conversion featureassociated with the issuance of our convertible preferred sharesin the calculation of earnings/loss per share as required by the earnings per share disclosure requirements. 3. We haveamended Note 8 ,"Income Taxes", to thefinancial statementsto add a reconciliation of income taxes. With the exception of the foregoing changes, no other information in the report on Form 10-KSB for theyear ended September30, 2008 has been supplemented, updated or amended. 3 Item 8A. CONTROLS AND PROCEDURES Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the Exchange Act). Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures were ineffective at September 30, 2008 to ensure that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 (i) is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms, and (ii) is accumulated and communicated to our management, including our Chief Executive Officer and our Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f), and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of, our principal executive officer and principal financial officer and effected by our Board, management, and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles. Our internal control over financial reporting is supported by policies and procedures that:(1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the our transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles, and that our receipts and expenditures of are being made only in accordance with authorizations of our management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management’s Report on Internal Control over Financial Reporting Management assessed our internal control over financial reporting as of September 30, 2008, the end of our fiscal year. Management based its assessment on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).
